Case 2:09-cv-05395-BRM-JSA Document 463 Filed 07/20/21 Page 1 of 1 PageID: 8448
                                                                             Anne M. Collart
                                                                             Associate

                                                                             Gibbons P.C.
                                                                             One Gateway Center
                                                                             Newark, New Jersey 07102-5310
                                                                             Direct: (973) 596-4737 Fax: (973) 639-8389
                                                                             acollart@gibbonslaw.com




                                                                  July 20, 2021


 VIA ECF

 Honorable Jessica S. Allen, U.S.M.J.
 United States District Court
 District of New Jersey
 Martin Luther King, Jr. Federal Building & U.S. Courthouse
 50 Walnut Street
 Newark, New Jersey 07101

            Re:        Krishanthi, et al. v. Rajaratnam, et al.
                       Civil Action No. 09-05395 (BRM)(JSA)

 Dear Judge Allen:

         This firm represents Defendants in the above-referenced matter. In accordance with
 instructions from Your Honor’s chambers, enclosed is a draft scheduling order, memorializing
 the deadlines set during the July 15, 2021 status conference. Both parties have reviewed and
 approved the form of order. Please do not hesitate to contact me if I can be of any further
 assistance.


                                                       Respectfully submitted,



                                                       Anne M. Collart

 Enclosure
 cc:    All Counsel of Record (via ECF)




 Newark New York Trenton Philadelphia Wilmington                                  gibbonslaw.com
